Case 2:20-cv-00593-BJR Document 25-5 Filed 05/08/20 Page 1 of 4

CLAIM NO: QB-2019-001430

IN THE HIGH COURT OF JUSTICE
QUEEN’S BENCH DIVISION
MEDIA AND COMMUNICATIONS LIST

BETWEEN:
CRAIG WRIGHT
Claimant
and
PETER MCCORMACK
Defendant

 

AMENDED PARTICULARS OF CLAIM

 

Parties and background

1. The Claimant is a computer scientist and businessman based in England and Wales. He
is highly active within the cryptocurrency sphere, running a number of cryptocurrency

and blockchain businesses.

2. The Defendant is a podcaster and a blogger who specialises in publishing content about
news and other developments in bitcoin and associated cryptocurrencies. He regularly
publishes podcasts and blogs about cryptocurrency on his website, “What Bitcoin Did”

(accessible here: https://www.whatbitcoindid.com/).

3. | The Defendant has a public account on the social media platform Twitter. His account,
@PeterMcCormack (accessible here: https://Twitter.com/PeterMcCormack) was set up
in August 2017. The Defendant is an extremely active user of Twitter, having posted

around 12,500 tweets on the platform. The Defendant uses his Twitter account to tweet

Page 1 of 35
Case 2:20-cv-00593-BJR Document 25-5 Filed 05/08/20 Page 2 of 4

25.9.2.8. The Twenty-fifth Asia-Pacific Conference on Communications, held

in Ho Chi Minh City, Vietnam on 6 to 8 November 2019:

25.9.2.9. CHAINSIGHTS Fintech and Blockchain Summit, held in New York
City, USA on 10 October 2019: and

25.9.2.10. MoneyConf, held in Lisbon, Portugal on 5 to 7 November 2019.

25.9.3. Given the timings of these exclusions it is to be inferred that the primary

cause of these exclusions was publication of the words complained of.

25.9.4. As a result of the exclusion of the Claimant from the conferences set out
at paragraphs 25.9.2.1 to 25.9.2.8 the academic papers which the Claimant
had been due to present were not presented at those conferences and, as a
result, the Claimant has been unable to publish them to the world at large.
The inability of the Claimant to present and publish those papers has led to
considerable difficulties for the Claimant in pursuing academic
opportunities. The Claimant wishes to develop an academic career in
England (having previously taught as an Adjunct Lecturer in the Faculty of
Business, School of Computing and Mathematics at Charles Sturt University,
Australia) but needs to demonstrate the recent publication of academic

papers to obtain such positions.

25.9.5. Further, the inability of the Claimant to publish academic papers has a
detrimental impact upon the value of the patents which the Claimant files
and creates. The publication of academic papers assists in the promotion of
patents: a patent which has a published academic paper behind it can be

worth many times as much as a patent which does not.

25.10. The publication of the words complained of has made it more difficult for the
Claimant to achieve his ambition of becoming a magistrate in Surrey. Any
application he made for such a position would be severely compromised by the

existence in the public domain of the words complained of, given that they allege

Page 31 of 35
26.

Case 2:20-cv-00593-BJR Document 25-5 Filed 05/08/20 Page 3 of 4

serious dishonesty on the part of the Claimant. Shortly after the Defendant started
publishing the words complained of, the Claimant therefore abandoned the
application he had started making for the position of magistrate, assuming

(reasonably) that the application was now hopeless.

In addition to the serious harm caused to his reputation by the publication and

republication of the publications complained of, the Claimant has suffered considerable

distress and embarrassment. In support of his claims for general and/or aggravated

damages for libel, the Claimant will rely upon the following facts and matters:

26.1.

26,2.

26.3.

26.4.

Paragraphs 25.1 to 25.10 are repeated.

The publication of the words complained of has had an impact on the Claimant's
relationship with his family. The Claimant no longer picks his children up from
school, and is rarely seen in public with his children, because of the vilification he

believes the words complained of will subject him to amongst other parents.

The publications complained of at paragraphs 4, 6, 8, 10, 12, 14, 16, 19, 24A, 24C,
24E, 24G, 241 and 24K above have made by the Defendant as part of a campaign
to undermine and invalidate the Claimant’s attempts to vindicate his reputation

in the courts of England and Wales via legal proceedings.

As the Defendant explained during the Hotep Jesus discussion (at 3hr:01m) his

objectives in publishing the First to Tenth publications complained of included:

26.4.1.To “divert attention away” from ‘Hodlonaut’, the Norwegian blogger
Magnus Granath whom the Claimant has threatened to sue for libel; and to
do so by “taking down” (i.e. destroying) the Claimant. The Defendant further
explained that the means by which he would ‘take down’ the Claimant were
by labelling him a liar and a fraud on his Twitter feed, which he believed he
could do because of his “platform and audience”, i.e. by virtue of the power

and influence of the Defendant's Twitter feed.

Page 32 of 35
Case 2:20-cv-00593-BJR Document 25-5 Filed 05/08/20 Page 4 of 4

(3) An order under Section 12 of the Defamation Act 2013 that the Defendant

publishes a summary of the judgment in the proceedings.

ADAM WOLANSK!I QC
ALED JONES

Served
Reserved etc

ADAM WOLANSK! QC
ALED JONES

STATEMENT OF TRUTH
| believe that the facts stated in these Particulars of Claim are true.

Full name: Craig Steven Wright

Signed: fomy

Served this 19" day of December 2019 by SCA ONTIER LLP, Halton House, 20-23 Holborn, London
EC1N 2JD, Solicitors for the Claimant.

Page 35 of 35
